TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2016



                                     NO. 03-13-00025-CV


         Jerry Scarbrough, Denise Steele, and Melissa Victoria Deaton, Appellants

                                                v.

        Helen Purser; Sue E. Purser a/k/a Sue E. Van Zanten; Gary W. Purser, Jr.;
                  JoAnn M. Purser; and Elizabeth H. Tipton, Appellees




       APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
   AFFIRMED IN PART; MODIFIED AND, AS MODIFIED, AFFIRMED IN PART;
   REVERSED AND RENDERED IN PART -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on October 12, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that the district court’s judgment

is affirmed in part; modified and, as modified, affirmed in part; and reversed and rendered in

part.   The Court affirms the awards of past mental anguish damages to Helen Purser;

Sue E. Purser a/k/a Sue E. Van Zanten; Gary W. Purser, Jr.; JoAnn M. Purser; and

Elizabeth H. Tipton (the Purser Family) for defamation totaling $1,060,000 ($180,000 against

Steele, $180,000 against Deaton, and $700,000 against Scarbrough), reverses the portions of the

judgment awarding the other compensatory damages to the Purser Family against Scarbrough,

Steele, and Deaton, and renders judgment that as to the compensatory damages, the Purser
Family take only the $1,060,000 awarded for past mental anguish for defamation. The Court

modifies the exemplary damages awarded against Scarbrough to $700,000, against Steele to

$200,000, and against Deaton to $200,000 by applying the statutory cap and affirms the awards

as modified.    The Court affirms the district court’s orders incorporated into the judgment

imposing discovery-abuse sanctions against Scarbrough in the amounts of $25,000, $15,959.50,

$11,000, $1,150, and $1,152 and its order, also incorporated into the judgment, imposing

discovery-abuse sanctions against Deaton in the amount of $5,000. Each party shall bear their

own costs relating to this appeal, both in this Court and in the court below.